Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1, 4-20 and 22-23 is indicated because the prior art of record does not show or fairly suggest “wherein the layer of electrically insulating material is configured to limit a proportion of the surface of the second power supply conductor which is electrically coupled to the electrically conductive heating element body, such that an area of a surface of the second power supply conductor which is uncovered by the layer of the electrically insulating material is less than each of: an area of a surface of the first power supply conductor which is electrically coupled to the electrically conductive heating element body, and an area of a surface of the third power supply conductor which is electrically coupled to the electrically conductive heating element body” incorporated with all other limitations as claimed in claims 1 and 17; and the step of “covering only a part of a surface of the second power supply conductor with an electrically insulating material, wherein a coverage percentage of the electrically insulating material is based upon the first distance, the second distance and the third distance, such that an electrical resistance between any pair of the first, second or third power supply conductors through an electrically conductive heating element body is approximately the same” incorporated with all other limitations as claimed in claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG D. NGUYEN
Primary Examiner
Art Unit 3761